Memorandum. The order of the Appellate Division should be reversed and the case remanded for a new trial. We find, as a matter of law, that this concededly indigent defendant was not informed of his right to have counsel assigned if he could not afford one and, thus, his subsequent inculpatory statements should have been suppressed (People v. Witenski, 15 N Y 2d 392, 395; Miranda v. Arizona, 384 U. S. 436, 473). This is true despite the fact that defendant had an attorney to represent him in another unrelated criminal matter (cf. People v. Taylor, 27 N Y 2d 327).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order reversed, etc.